Case 2:15-cr-20382-VAR-MKM ECF No. 111 filed 02/12/19         PageID.1125    Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
     Plaintiff,

 vs                                            Criminal Action No: 15-20382
                                               Honorable Victoria A. Roberts
 PAUL NICOLETTI,
       Defendant.
 _________________________________________/

                     AMENDED CRIMINAL TRIAL NOTICE
                      AND STANDING ORDER RE: TRIAL

        This Order is entered: (1) to eliminate unnecessary discovery motions; and (2)
 to expedite the presentation of evidence and the examination of witnesses. If it is in
 conflict with 99-AO-003, which you should familiarize yourself with, this Order
 governs.

       1.     MOTIONS IN LIMINE cannot be filed after: 4/12/19
              Without permission from the Court.

              RESPONSES TO MOTIONS IN LIMINE due: 4/19/19
              (See No. 5, Motion Requirements)

       2.     PRETRIAL CONFERENCE & HEARING ON MOTIONS IN LIMINE
              (if necessary): to be set if necessary

       3.     DEADLINE FOR WITNESS LISTS, PROPOSED VOIR DIRE, JURY
              INSTRUCTIONS, LIST OF EXHIBITS AND STIPULATION OF
              METHOD FOR REMOVING ALTERNATE JURORS: 4/23/19

              (See No. 8 re: Jury Instructions)

       4.     Jury Trial: Monday, April 29, 2019 at 9:00 am

        1. ATTORNEY CONFERENCE AND DISCLOSURE: Within ten (10)
 days of the date of arraignment, government and defense counsel shall meet and
 confer for the purpose of resolving or minimizing the issues in controversy. Upon
 the request of defense counsel, government counsel shall:


                                           1
Case 2:15-cr-20382-VAR-MKM ECF No. 111 filed 02/12/19         PageID.1126     Page 2 of 4



              (a) provide defense counsel with the information described in Federal
 Rules of Criminal Procedure 16(a)(1); and

               (b) permit defense counsel to inspect, copy or photograph any
 exculpatory/impeachment evidence within the meaning of Brady v Maryland, 373
 U.S. 83 (l963), United States v Agurs, 427 U.S. 97 (l976), and Giglio v United
 States, 405 U.S. 105 (l972). A list of such of evidence shall be prepared and signed
 by all counsel. Copies of the items which have been disclosed shall be initialed or
 otherwise marked. Nothing in this Order shall be construed to require the
 disclosure of Jencks Act material prior to the time that its disclosure is required by
 law.

        2. DISCLOSURE DECLINED: If, in the judgement of government
 counsel, it would be detrimental to the government’s interests to make any of the
 disclosures set forth in the paragraph above, such disclosure may be declined. Any
 declination shall be confirmed in writing, with a copy provided to the Court. Any
 defendant who seeks to challenge the declination shall move for relief immediately.

       3. CONTINUING DUTY: This duty to disclose is continuing, even
 throughout trial.

       4. DISCOVERY BY THE GOVERNMENT: This Order is not designed to
 preclude discovery by the government under the Federal Rules of Criminal
 Procedure.

        5. MOTION REQUIREMENTS: All briefs shall comply strictly with LR
 7.1 (Statement of Issues, Statement of Controlling/Most Appropriate Authority),
 and, in addition, must contain a Table of Contents, an Index of Authorities and an
 Index of Exhibits. The Exhibits must be tabbed. LR 7.1(a) seeking concurrence
 requirement and the format requirements as set forth in LR 5.1 must be strictly
 adhered to. Relevant passages of exhibits must be highlighted on the
 Judge’s courtesy copy.

       6. EXHIBITS:

              (a) Pre-marking and Listing of Exhibits: All exhibits must be pre-
 marked and numbered/lettered consecutively. Plaintiff shall use numbers 1-500,
 Defendant shall use numbers 501-1000. A list of proposed exhibits are to be
 furnished to the Court by the above deadline. Actual copies of the exhibits shall be
 furnished on the morning of trial. The Court will admit all exhibits not objected to.
 No further exhibits may be offered in the case except upon order of the Court for
 good cause shown.


                                            2
Case 2:15-cr-20382-VAR-MKM ECF No. 111 filed 02/12/19          PageID.1127    Page 3 of 4



               (b) Foundation for Exhibits: When defense counsel has inspected an
 exhibit which the government intends to introduce in evidence, the foundation for
 its receipt into evidence will be deemed established unless defense counsel files a
 notice with the court at or before the Final Status Conference that the foundation
 for admission into evidence of the exhibit will be contested.

              (c) Objections to Exhibits: This Order shall not affect the right of a
 defendant to object at the time of trial to the introduction of an exhibit other than
 on the basis of foundation.

               (d) Scientific Analysis: When a defendant has been made aware of the
 existence of the scientific analysis of an exhibit, the results of the analysis and the
 opinion of the scientist will be admitted into evidence unless the defendant files a
 notice with the court by the time of the Final Status Conference, that the scientific
 analysis of the exhibit will be contested. Such notice shall state whether the expert
 is desired as a witness.

        7. WITNESS LIST: By the deadline established, and to enable the court to
 better estimate the length of trial, each party shall provide the Court with a list of
 witnesses, described by name and description, which it reasonably anticipates will
 be called to testify at trial, noting the approximate amount of time the party
 anticipates will be needed for examination of each witness. Law enforcement
 witnesses must testify wearing street clothing - not uniforms.

       8. JURY INSTRUCTIONS: By the deadline established, all agreed to
 instructions must be submitted to the Court in duplicate. PLEASE NOTE: The
 Court rarely departs from using Standard Jury Instructions, unless extraordinary
 circumstances warrant the use of Non-Standard Jury Instructions.

 If instructions are submitted other than those to which there is no disagreement,
 counsel opposing the proposed instruction must state the basis for the objection and
 relevant law.

       A.     To which there is no disagreement (including general jury
              instructions);
       B.     Plaintiff(s) proposed; and
       C.     Defendant(s) proposed.

       Instructions must not be on letterhead and must:

              1.     Each start on a separate page;
              2.     Be consecutively numbered;
              3.     Bear the case number; and

                                            3
Case 2:15-cr-20382-VAR-MKM ECF No. 111 filed 02/12/19            PageID.1128    Page 4 of 4



                 4.     cite supporting authority.
                 5.     Must contain a Table of Contents and an Index

           If the instruction is “standard” from some source, please indicate that source.

           Near the end of trial, and when the instructions have been
           agreed to and finalized, counsel must submit all jury
           instructions from 8 A-C above, on one disc compatible with
           Wordperfect 9 or Word. Hard, final copies must be provided as
           well.

      9. VOIR DIRE: In jury cases, the Court will conduct the initial voir dire.
 Counsel will be permitted to question prospective jurors.

           10. JUROR NOTE TAKING: Jurors will be allowed to take notes.

       11. BENCH TRIAL: In bench trials, proposed findings of fact and
 conclusions of law must be submitted on the first day of trial and can be amended
 once all proofs are in.

        12. CONTINUANCES: Continuances of trial dates or continuances during
 trial will not be granted because of unavailability of witnesses. Please notify the
 Court if Court intervention is necessary to secure witness attendance. Otherwise,
 witnesses will be expected to be available when called.

 FINAL STATUS CONFERENCE

       At the Final Status Conference counsel must be prepared to discuss all
 matters that will promote a fair and expeditious trial, including but not limited to:

                 •      Anticipated evidentiary issues;

                 •      Length of trial;

                 •      Stipulations which may make it unnecessary to call foundation
                        witnesses;

                 •      Stipulations which may make it unnecessary to prove facts that
                        are uncontested; and

                 •      Stipulations which may make it unnecessary to admit certain
                        exhibits.
                                                 s/ Victoria A. Roberts
                                                United States District Judge
 Dated: 12/18/18
 (Rev. 4/11)



                                              4
